internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 1-plr-122304-01 date date legend taxpayer year year year location firm dear this ruling responds to a letter dated date submitted by your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations for taxpayer to make an election to use the alternative_cost_method of accounting in conformity with the requirements of revproc_92_29 1992_1_cb_748 facts taxpayer is a limited_liability_company that is classified as a partnership for federal_income_tax purposes and uses an accrual_method of accounting taxpayer is engaged in real_estate development and was formed to develop a parcel of land in location the project was projected to last years and included various kinds of residential units as well as retail and office space at the end of year taxpayer sold lots to homebuilders for the purpose of erecting model homes the lots were sold without water and sewer utilities the number of lots sold in year for model homes represented a negligible portion of the overall project taxpayer’s federal partnership tax_return for year was prepared and filed by employees of taxpayer’s tax_matters_partner because only a small number of lots without utilities were sold in year taxpayer did not believe that it was required to make an election under revproc_92_29 for year the election was due on september of year in january of year taxpayer was advised by firm that an election should have been filed for year shortly thereafter this request for relief was plr-122304-01 filed revproc_92_29 provides a procedure for a developer of real_estate to obtain the commissioner’s consent to use an alternative from the general method under sec_461 of the internal_revenue_code for determining when common improvement costs may be included in the basis of properties sold for purposes of determining the gain_or_loss resulting from the sales this alternative_cost_method allows a developer to include in the basis of properties sold their allocable share of the estimated cost of common improvements without regard to whether the costs have been incurred under sec_461 subject_to certain limitations under section dollar_figure of revproc_92_29 a developer that is a corporation or partnership must file a request to use the alternative_cost_method with the appropriate district_director for the internal_revenue_district in which is located the developer’s principal_place_of_business or principal office or agency the request must be filed on or before the due_date of the developer’s original federal_income_tax return determined with regard to extensions of time for the taxable_year in which the first benefitted property is sold the developer must also attach a copy of the request to its timely filed original federal_income_tax return for the taxable_year from the outset of the project taxpayer intended to use the alternative_cost_method taxpayer actually used a method similar to the alternative_cost_method to account for common improvement costs in the bases of properties sold in year taxpayer failed to timely file the election under revproc_92_29 because it did not initially believe such election was necessary for year taxpayer represents that but for its failure to timely file an election under revproc_92_29 taxpayer is qualified to use the alternative_cost_method taxpayer is not under examination for year and has not been notified by the internal_revenue_service of its failure to comply with the requirements of revproc_92_29 law and analysis sec_301_9100-1 through set forth the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides an automatic_extension of time to make certain statutory elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the under the new structure of the internal_revenue_service a developer must now file its request with the director as defined in sec_1 of revproc_2001_1 2001_1_irb_1 plr-122304-01 commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 enumerates five circumstances under which a taxpayer is deemed to have acted reasonably and in good_faith a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service or if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer - i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 also provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 sec_301_9100-3 provides that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested - i ii is subject_to the procedure described in sec_1 e i requires an adjustment under sec_481 or would require an adjustment plr-122304-01 under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made iii would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or iv provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year based on our analysis of the facts the taxpayer in the present case acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301 have been met taxpayer failed to timely file an election to use the alternative_cost_method because of a mistake regarding the proper application of revproc_92_29 to its project taxpayer always intended to use the alternative_cost_method under revproc_92_29 and in fact used a similar method to compute its basis in the properties sold in year taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer did not use hindsight in requesting relief no facts have changed since the due_date for making the election that make the election advantageous to taxpayer finally taxpayer acted promptly in filing its request for relief before the service discovered the failure to make the regulatory election therefore taxpayer acted reasonably and in good_faith furthermore granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made nor will any closed taxable years be affected additionally none of the circumstances listed in sec_301_9100-3 which describes conditions under which the interests of the government are generally deemed to be prejudiced with respect to accounting_method regulatory elections are present in this case therefore the interests of the government will not be prejudiced by granting the requested relief because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file with the director a request to use the alternative_cost_method under revproc_92_29 the ruling contained in this letter is based upon facts and representations submitted by taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto plr-122304-01 specifically no opinion is expressed as to whether taxpayer satisfies any of the other requirements for eligibility to use the alternative_cost_method of revproc_92_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in our office copies of this letter are being sent to your representatives a copy of this letter_ruling should be attached to the returns schedules and forms filed in connection with making the election under revproc_92_29 when such forms are filed sincerely kimberly l koch assistant to branch chief branch office of associate chief_counsel income_tax accounting
